 
Exhibit 10.1
 
2010 EXCHANGE AND SHARE PURCHASE AGREEMENT


This 2010 EXCHANGE AND SHARE PURCHASE AGREEMENT (this “Agreement”), dated as of
August 13, 2010, is being entered into by and between Workstream Inc., a
corporation existing pursuant to the Canada Business Corporations Act (the
“Company”), and ____________________ (the “Holder”).


RECITALS


A.          The Company, the Holder and various others (together with the
Holder, the “Holders”) entered into that certain Transaction Agreement, dated as
July 25, 2007 (as amended and modified by the 2008 Exchange Agreement (as
defined in the 2009 Exchange Agreement (as defined below)), the Other 2008
Exchange Agreements (as defined in the 2009 Exchange Agreements (as defined
below)), the 2009 Exchange Agreement and the Other 2009 Exchange Agreements (as
defined below), collectively, the “Transaction Agreement”).
 
B.          Simultaneously with the consummation of the transactions
contemplated by the Transaction Agreement, (i) the Company, the Holder and
various others entered into that certain Registration Rights Agreement, dated as
of August 3, 2007, as amended and restated in its entirety on August 29, 2008
and again on December 11, 2009 (ii) the Company issued and sold to the Holder a
special warrant convertible into the Company’s common shares, no par value (the
“Common Shares”) (the “Special Warrant”) and a warrant exercisable for Common
Shares (the “2007 Warrant”).


C.           Various Triggering Events (as defined in the Special Warrant)
occurred under the Special Warrant after its issuance, and the Company and the
Holder entered into the 2008 Exchange Agreement (as amended and modified by the
2009 Exchange Agreement (as defined below)) pursuant to which the Holder
exchanged its Special Warrant and 2007 Warrant in reliance upon the exemption
from registration provided by Section 3(a)(9) of the Securities Act of 1933, as
amended (the “1933 Act”) for (i) a senior secured note in the original principal
amount of $_____________ (the “2008 Note”), and (ii) a warrant exercisable for
Common Shares (the “2008 Warrant”).


D.           In connection with the transactions contemplated by the 2008
Exchange Agreement, (i) each of the Subsidiaries (as defined below) executed a
guaranty in favor of the Holder (each a “Guaranty” and collectively the
“Guaranties”) pursuant to which it guaranteed the obligations of the Company
under the 2008 Note, and (ii) the 2008 Note was secured by a first priority
perfected security interest in all of the assets of the Company and the
Subsidiaries as evidenced by that certain Security Agreement, dated as of August
29, 2008, by and among the Company, each of the Subsidiaries, the Holder and the
other parties thereto (the “Security Agreement”) and, together with the other
security documents and agreements entered into in connection with the 2008
Exchange Agreement, as each may be amended or modified from time to time,
collectively, the “Security Documents”).


E.           Following the issuance of the 2008 Note, various Events of Default
(as defined in the 2008 Note) occurred thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
F.           The Company and the Holder entered into that certain Exchange
Agreement (the “2009 Exchange Agreement”), dated as of December 11, 2009,
pursuant to which the Holder exchanged its 2008 Note for (i) a senior secured
non-convertible note, in the form attached thereto (including all senior secured
non-convertible notes issued in exchange therefor or replacement thereof, the
“Non-Convertible Note”), (ii) a senior secured convertible note, in the form
attached thereto (including all senior secured convertible notes issued in
exchange therefor or replacement thereof, the “First Convertible Note”), and
(iii) a senior secured convertible note, in the form attached thereto (including
all senior secured convertible notes issued in exchange therefor or replacement
thereof, the “Second Convertible Note”).


G.           The First Convertible Note and the Second Convertible Note are
collectively referred to herein as the “Convertible Notes.” The Convertible
Notes and the Non-Convertible Note are collectively referred to herein as the
“Notes.”
 
H.          Various Events of Default (as defined in the Notes) have occurred
and are continuing.
 
I.           The Company and the Holder desire to exchange the Notes for Common
Shares on the terms and conditions set forth herein.
 
J.           The Company and the Holder desire that the 2008 Warrant issued to
the Holder pursuant to the 2008 Exchange Agreement shall remain in full force
and effect and shall not be affected by the transactions contemplated hereby.
 
K.           The exchange of the Notes for Common Shares is being made in
reliance upon the exemption from registration provided by Section 3(a)(9) of the
1933 Act.


L.           Simultaneously with the aforementioned exchange, the Company wishes
to sell to the Holder and the Holder wishes to purchase from the Company
$__________ of Common Shares on the terms and conditions set forth herein (the
“Share Purchase”).


M.          The Share Purchase is intended to be exempt from registration under
the 1933 Act, by virtue of Section 4(2) thereof and the provisions of Regulation
D promulgated thereunder.


AGREEMENT


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder hereby
agree as follows:
 
1.
EXCHANGE OF NOTES FOR COMMON SHARES; PURCHASE AND SALE OF SHARES.

 
 
2

--------------------------------------------------------------------------------

 
 
(a)          Exchange of Notes. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, the Holder and the Company shall
exchange the Notes, together with all accrued interest and penalties owed with
respect thereto, for Common Shares.  The Holder will receive an amount of Common
Shares equal to the product of (i) the difference of (A) the quotient of (1) the
number of fully diluted outstanding shares of the Company (including restricted
shares and the full exercise of any warrants, options or convertible securities
(other than the aggregate Convertible Notes issued to Holders) or other
derivative securities (but not giving effect to any exercise limitations
contained therein)) (the “Current Fully Diluted Outstanding Shares”), over (2)
0.1, less (B) the Current Fully Diluted Outstanding Shares, and (ii) _____ (the
“Holder Exchanged Shares”).
 
For the avoidance of doubt, the 2008 Warrant issued to the Holder pursuant to
the 2008 Exchange Agreement shall remain in full force and effect and shall not
be affected by the transactions contemplated hereby.
 
(b)          Sale of Shares.  Subject to the terms and conditions of this
Agreement, the Company shall sell to the Holder, and the Holder shall purchase
from the Company, $________ (the “Purchase Price”) of Common Shares at a price
of $0.01977 per share.  The Company acknowledges and agrees that the above
referenced price per share is based in part upon the number of Current Fully
Diluted Outstanding Shares.  The Holder’s Common Shares resulting from the
purchase of such Common Shares shall be referred to herein as the “Holder
Purchased Shares” and, together with the Holder Exchanged Shares, the
“Securities”.
 
(c)          Closing.  The closing (the “Closing”) of the transactions
contemplated in this Section 1 shall occur at the offices of Seward & Kissel
LLP, One Battery Park Plaza, New York, New York 10004.  Subject to Section 8,
the date and time of the Closing (the “Closing Date”) shall be 10:00 a.m., local
Eastern Time, on the first (1st) Business Day on which the conditions to the
Closing set forth in Sections 6 and 7 below are satisfied or waived (or such
later date as is mutually agreed to by the Company and the Holder).  As used
herein “Business Day” means any day other than a Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required by
law to remain closed.
 
(d)          Delivery. At the Closing:
 
(i)          (A) the Holder shall deliver the Notes to the Company and (B) the
Company shall exchange and deliver to the Holder, in exchange for the Notes, the
Holder Exchanged Shares as provided under Section 5(a) below, which Holder
Exchanged Shares shall be in all cases registered in the name of the Holder or
its designee; and  Except as set forth in Section 4(k), upon Closing the Notes
will be deemed cancelled and of no further force and effect, and the Holder
shall have no rights and the Company shall have no further obligations
thereunder.
 
(ii)         (A) the Company shall deliver to the Holder the Holder Purchased
Shares as provided under Section 5(a) below, which Holder Purchased Shares shall
be in all cases registered in the name of the Holder or its designee, and (B)
simultaneously therewith, the Holder shall deliver the Purchase Price by wire
transfer of immediately available funds to the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)        the Company shall use a portion of the proceeds received from the
sale of the Holder Purchased Shares to make the payments set forth on Schedule
4(h) hereto.
 
2.
HOLDER’S REPRESENTATIONS AND WARRANTIES.

 
The Holder represents and warrants to the Company:
 
(a)           Organization; Authority. The Holder is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Exchange Documents (as defined
below) to which it is a party and otherwise to carry out its obligations
thereunder. For purposes of this Agreement, “Exchange Documents” means this
Agreement, the Third Amended and Restated Registration Rights Agreement, dated
as of the hereof, by and among the Company, the Holder and the other parties
thereto (the “Third Amended and Restated Registration Rights Agreement”), the
Irrevocable Transfer Agent Instructions (as defined below), and each of the
other agreements and instruments entered into by the parties hereto in
connection with the transactions contemplated hereby and thereby.
 
(b)           No Public Sale or Distribution. The Holder is acquiring the
Securities for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act; provided, however, by making
the representations herein, the Holder does not agree, or make any
representation or warranty to hold any of the Securities for any minimum or
other specific term and reserves the right to dispose of the Securities at any
time in accordance with or pursuant to a registration statement or an exemption
under the 1933 Act. The Holder is not a broker-dealer registered, or required to
be registered, with the United States Securities and Exchange Commission (the
“SEC”) under the 1934 Act (as defined below). The Holder is acquiring the
Securities hereunder in the ordinary course of its business. The Holder does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities in violation of any applicable
securities laws.
 
(c)           Accredited Investor Status. The Holder is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D.
 
(d)           Reliance on Exemptions. The Holder understands that (i) the Holder
Exchanged Shares are being offered and issued to it in reliance upon the
exemption from registration provided by Section 3(a)(9) of the 1933 Act; and
(ii) the offering and sale of the Holder Purchased Shares is intended to be
exempt from registration under the 1933 Act, by virtue of Section 4(2) thereof
and the provisions of Regulation D promulgated thereunder, and that the Company
is relying in part upon the truth and accuracy of, and the Holder’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Holder set forth herein in order to determine the
availability of such exemptions and the eligibility of the Holder to acquire the
Securities.
 
(e)           Information. The Holder and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and issuance of the
Securities which have been requested by the Holder.  The Holder and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company. Neither such inquiries nor any other due diligence investigations
conducted by the Holder or its advisors, if any, or its representatives shall
modify, amend or affect the Holder’s right to rely on the Company’s
representations and warranties contained herein or any representations and
warranties contained in any other Exchange Document or any other document or
instrument executed and/or delivered in connection with this Agreement or the
consummation of the transaction contemplated hereby. The Holder understands that
its acquisition of the Securities involves a high degree of risk. The Holder has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.
 
 
4

--------------------------------------------------------------------------------

 
 
(f)           No Governmental Review. The Holder understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the acquisition of the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(g)           Transfer or Resale. The Holder understands that except as provided
in the Third Amended and Restated Registration Rights Agreement: (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) the Holder shall
have delivered to the Company an opinion of counsel to the Holder (if requested
by the Company), in a form reasonably acceptable to the Company, to the effect
that such Securities to be sold, assigned or transferred may be sold, assigned
or transferred pursuant to an exemption from such registration, or (C) the
Holder provides the Company with reasonable assurance (which shall not include
an opinion of counsel) that such Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or a successor
rule thereto) (collectively, “Rule 144”); (ii) any sale of the Securities made
in reliance on Rule 144 may be made only in accordance with the terms of Rule
144 and further, if Rule 144 is not applicable, any resale of the Securities
under circumstances in which the seller (or the Person (as defined below)
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the 1933 Act) may require compliance with some other exemption
under the 1933 Act or the rules and regulations of the SEC promulgated
thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.
 
(i)           Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Holder and shall constitute
the legal, valid and binding obligations of the Holder enforceable against the
Holder in accordance with its terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(j)           No Conflicts. The execution, delivery and performance by the
Holder of this Agreement and the consummation by the Holder of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of the Holder or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Holder is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Holder, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Holder to perform its obligations hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
(k)           General Solicitation. The Holder is not acquiring the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar.
 
3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 
The Company represents and warrants to the Holder that:
 
(a)           Organization and Qualification. The Company and each Subsidiary
are entities duly organized and validly existing and in good standing under the
laws of the jurisdiction in which they are formed, and have the requisite power
and authorization to own their properties and to carry on their business as now
being conducted and as presently proposed to be conducted. Each of the Company
and each of the Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect. As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on (i)
the business, properties, assets, liabilities, operations (including results
thereof), condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in the other Exchange Documents or (iii) the authority or ability of
the Company or any of the Subsidiaries to perform their respective obligations
under any of the Exchange Documents. Other than the Subsidiaries, there is no
Person in which the Company, directly or indirectly, owns capital stock or holds
an equity or similar interest. For purposes of this Agreement, Workstream USA,
Inc., a Delaware corporation, Paula Allen Holdings, Inc., a Florida corporation,
The Omni Partners, Inc., a Florida corporation, 6FigureJobs.com, Inc., a
Delaware corporation, and Workstream Merger Sub Inc., a Delaware corporation,
are collectively referred to herein as the “Subsidiaries” and each individually
as a “Subsidiary.”
 
(b)           Authorization; Enforcement; Validity. The Company has the
requisite power and authority to enter into and perform its obligations under
the Exchange Documents to which it is a party and to issue the Securities in
accordance with the terms thereof. The execution and delivery by the Company of
this Agreement and the other Exchange Documents to which it is a party, and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Securities) have been duly
authorized by the Company’s board of directors, and (other than the filing with
the SEC of one or more Registration Statements (as defined in the Third Amended
and Restated Registration Rights Agreement) in accordance with the requirements
of the Third Amended and Restated Registration Rights Agreement and any other
filings as may be required by any state securities agencies) no further filing,
consent or authorization is required by the Company, its board of directors or
its shareholders. This Agreement and the other Exchange Documents to which it is
a party have been duly executed and delivered by the Company, and constitute the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Issuance of Securities. The issuance of the Securities has been
duly authorized and, upon issuance in accordance with the terms of the Exchange
Documents, the Securities shall be validly issued, fully paid and non-assessable
and free from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof. Subject to the accuracy of the
representations and warranties of the Holder in this Agreement, the offer and
issuance by the Company of the Securities is exempt from registration under the
1933 Act.
 
(d)           No Conflicts. The execution, delivery and performance by the
Company of the Exchange Documents to which it is party and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Securities ) will not (i) result in a
violation of the Articles of Incorporation (as defined below) or other
organizational documents of the Company, any capital stock of the Company or
Bylaws (as defined below) of the Company, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company is a party or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of the OTC
Bulletin Board (the “Principal Market”) and including all applicable Canadian
and Ontario laws, rules and regulations) applicable to the Company or by which
any property or asset of the Company is bound or affected except, in the case of
clause (ii) or (iii) above, to the extent such conflict, default, termination
rights or violations, as the case may be, could not reasonably be expected to
have a Material Adverse Effect.
 
(e)           Consents. The Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Exchange Documents to which it is a party, in each
case, in accordance with the terms hereof and thereof. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the Closing Date, and the Company is not aware of any facts or
circumstances which might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence. The
Company is not in violation of the requirements of the Principal Market and has
no knowledge of any facts or circumstances which could reasonably lead to
delisting or suspension of the Common Shares in the foreseeable future.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)           Acknowledgment Regarding the Holder’s Acquisition of Securities.
The Company acknowledges and agrees that the Holder is acting solely in the
capacity of an arm’s length party with respect to the Exchange Documents and the
transactions contemplated hereby and thereby and that the Holder is not, as of
immediately prior to the consummation of the transaction contemplated by this
Agreement, (i) an officer or director of the Company or any of the Subsidiaries,
(ii) an “affiliate” (as defined in Rule 144) of the Company or any of the
Subsidiaries or (iii) to its knowledge, a “beneficial owner” of more than 10% of
the Common Shares (as defined for purposes of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)). The Company further
acknowledges that the Holder is not acting as a financial advisor or fiduciary
of the Company or any of the Subsidiaries (or in any similar capacity) with
respect to the Exchange Documents and the transactions contemplated hereby and
thereby, and any advice given by the Holder or any of its representatives or
agents in connection with the Exchange Documents and the transactions
contemplated hereby and thereby is merely incidental to the Holder’s acquisition
of the Securities. The Company further represents to the Holder that the
Company’s decision to enter into the Exchange Documents has been based solely on
the independent evaluation by the Company and its respective representatives.
 
(g)          No General Solicitation; Placement Agent’s Fees. Neither the
Company, nor any of the Subsidiaries or affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D promulgated by the SEC under the
1933 Act) in connection with the offer or issuance of the Securities. The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for Persons engaged
by the Holder or its investment advisor) relating to or arising out of the
transactions contemplated hereby.  Neither the Company nor any of the
Subsidiaries has engaged any placement agent or other agent in connection with
the offer or issuance of the Securities.
 
(h)           No Integrated Offering. None of the Company, the Subsidiaries or
any of their affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of any of the Securities under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of
Securities (together with any other offering under the 2010 Exchange Agreements
as defined below) to require approval of shareholders of the Company under any
applicable shareholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated.  None of the
Company, the Subsidiaries, their affiliates nor any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of any of the Securities to be integrated with other offerings.
 
(i)           Application of Takeover Protections; Rights Agreement. The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation, Bylaws or other
organizational document or the laws of the jurisdiction of its incorporation or
otherwise which is or could become applicable to the Holder as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Securities and the Holder’s ownership of the
Securities. The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any stockholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of Common
Shares or a change in control of the Company or any of the Subsidiaries.
 
 
8

--------------------------------------------------------------------------------

 
 
(j)           SEC Documents; Financial Statements. During the two (2) years
prior to the date hereof, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto as in effect as
of the time of filing. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to the Holder which is not included in
the SEC Documents, including, without limitation, information referred to in
Section 2(e) of this Agreement, contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein not misleading, in the light of the circumstance under which they are or
were made.
 
(k)          Absence of Certain Changes. Since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, neither the
Company nor any of the Subsidiaries has (i) declared or paid any dividends, (ii)
sold any material assets outside of the ordinary course of business,
individually or in the aggregate, or (iii) made any material capital
expenditures, individually or in the aggregate. Neither the Company nor any of
the Subsidiaries has taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, liquidation or
winding up, nor does the Company or any Subsidiary have any knowledge or reason
to believe that any of their respective creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so.
 
(l)           [Intentionally Omitted].
 
 
9

--------------------------------------------------------------------------------

 
 
(m)         Conduct of Business; Regulatory Permits. Neither the Company nor any
of the Subsidiaries is in violation of any term of or in default under its
Articles of Incorporation, any certificate of designation, preferences or rights
of any other outstanding series of preferred stock of the Company or any of the
Subsidiaries or Bylaws or their organizational charter, certificate of formation
or certificate of incorporation or bylaws, respectively. Neither the Company nor
any of the Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or any of the
Subsidiaries, and neither the Company nor any of the Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
possible violations which could not, individually or in the aggregate, have a
Material Adverse Effect. Without limiting the generality of the foregoing, the
Company is not in violation of any of the rules, regulations or requirements of
the Principal Market and has no knowledge of any facts or circumstances that
would reasonably lead to delisting or suspension of the Common Shares by the
Principal Market in the foreseeable future. Since January 1, 2006, (i) the
Common Shares have been listed or designated for quotation on (as applicable)
the Principal Market, the Boston Stock Exchange or the Nasdaq Capital Market,
(ii) trading in the Common Shares has not been suspended by the SEC or the
Principal Market and (iii) the Company has received no communication, written or
oral, from the SEC or the Principal Market regarding the suspension or delisting
of the Common Shares from the Principal Market.  The Company and each of the
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
 
(n)          Foreign Corrupt Practices.  Neither the Company nor any of the
Subsidiaries nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of the Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of the Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
(o)          Sarbanes-Oxley Act. The Company and each Subsidiary is in
compliance in all material respects with all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and all
applicable rules and regulations promulgated by the SEC thereunder that are
effective as of the date hereof.
 
(p)          Transactions With Affiliates. Other than as disclosed in the SEC
Documents, none of the officers or directors of the Company or any of the
Subsidiaries is presently a party to any transaction with the Company or any of
the Subsidiaries (other than for ordinary course services as employees, officers
or directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Company or any of
the Subsidiaries, any corporation, partnership, trust or other entity in which
any such officer, director, or employee has a substantial interest or is an
officer, director, trustee or partner.
 
 
10

--------------------------------------------------------------------------------

 
 
(q)          Equity Capitalization. As of the date hereof, the authorized
capital stock of the Company consists of (i) unlimited Common Shares, of which
65,774,645 shares are issued and outstanding, no shares are held in treasury,
and 10,097,841 shares are reserved for issuance pursuant to securities
exercisable or exchangeable for, or convertible into, Common Shares (other than
the Convertible Notes), and (ii) unlimited shares of preferred stock, none of
which, as of the date hereof, are issued and outstanding. All of such
outstanding shares are duly authorized and have been, or upon issuance will be,
validly issued and are fully paid and nonassessable.  As of the date hereof and
as of the Closing Date, the number of Current Fully Diluted Outstanding Shares
is and will be 75,872,486.  Except as disclosed in Schedule 3(q): (i) none of
the Company’s or any Subsidiary’s capital stock is subject to preemptive rights
or any other similar rights or any liens or encumbrances suffered or permitted
by the Company or any Subsidiary; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of the
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of the Subsidiaries is or may become bound to issue
additional capital stock of the Company or any of the Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of the
Subsidiaries; (iii) other than the Notes, there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of the
Subsidiaries or by which the Company or any of the Subsidiaries is or may become
bound; (iv) there are no agreements or arrangements under which the Company or
any of the Subsidiaries is obligated to register the sale of any of their
securities under the 1933 Act (except pursuant to the Third Amended and Restated
Registration Rights Agreement); (v) there are no outstanding securities or
instruments of the Company or any of the Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of the Subsidiaries
is or may become bound to redeem a security of the Company or any of the
Subsidiaries; (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (vii) neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (viii) neither the Company nor any of the Subsidiaries have
any liabilities or obligations required to be disclosed in the SEC Documents
which are not so disclosed in the SEC Documents, other than those incurred in
the ordinary course of the Company’s or the Subsidiaries’ respective businesses
and which, individually or in the aggregate, do not or could not have a Material
Adverse Effect.  The Company has furnished to the Holder true, correct and
complete copies of the Company’s Articles of Amendment, Articles of
Incorporation, as amended and as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”).
 
 
11

--------------------------------------------------------------------------------

 
 
(r)          Indebtedness and Other Contracts. Except as disclosed on Schedule
3(r), neither the Company nor any of the Subsidiaries (i) has any outstanding
Indebtedness (other than the Notes), (ii) is a party to any contract, agreement
or instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of or in default under any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. For purposes of this Agreement: (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
(s)          Absence of Litigation. Except as set forth on Schedule 3(s), there
is no action, suit, proceeding, inquiry or investigation before or by the
Principal Market, any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the Company, threatened
against or affecting the Company or any of the Subsidiaries, the Common Shares
or any of the Company’s or the Subsidiaries’ officers or directors which is
outside of the ordinary course of business or individually or in the aggregate
material to the Company or any of the Subsidiaries.
 
 
12

--------------------------------------------------------------------------------

 
 
(t)          Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and the Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
 
(u)          Employee Relations.  Neither the Company nor any of the
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union. The Company and the Subsidiaries believe that their relations
with their employees are good.  No executive officer (as defined in Rule 501(f)
promulgated under the 1933 Act) or other key employee of the Company or any of
the Subsidiaries has notified the Company or any such Subsidiary that such
officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. No
executive officer or other key employee of the Company or any of the
Subsidiaries is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer or other key employee (as the case may be) does not subject the Company
or any of the Subsidiaries to any liability with respect to any of the foregoing
matters. The Company and the Subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
 
(v)          Title. Except as set forth on Schedule 3(v), the Company and the
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them, in each
case, free and clear of all liens, encumbrances and defects except such as do
not materially affect the value of such property and do not interfere with the
use made and proposed to be made of such property by the Company and any of the
Subsidiaries. Any real property and facilities held under lease by the Company
or any of the Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company or any of the Subsidiaries.
 
(w)         Intellectual Property Rights. The Company and the Subsidiaries own
or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, original works, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
as presently proposed to be conducted. None of the Company’s or the
Subsidiaries’ Intellectual Property Rights have expired, terminated or been
abandoned, or are expected to expire, terminate or be abandoned, within three
years from the date of this Agreement.  The Company does not have any knowledge
of any infringement by the Company or any of the Subsidiaries of Intellectual
Property Rights of others. There is no claim, action or proceeding being made or
brought, or to the knowledge of the Company or any of the Subsidiaries, being
threatened, against the Company or any of the Subsidiaries regarding their
Intellectual Property Rights. The Company is unaware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings. The Company and each of the Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their Intellectual Property Rights.
 
 
13

--------------------------------------------------------------------------------

 
 
(x)          Environmental Laws. The Company and the Subsidiaries (i) are in
compliance with all Environmental Laws (as defined below), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.  The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(y)          Subsidiary Rights. The Company or one of the Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of the
Subsidiaries as owned by the Company or such Subsidiary.
 
(z)          Tax Status. Except as set forth on Schedule 3(z), the Company and
each of the Subsidiaries (i) has timely made or filed all foreign, federal and
state income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has timely paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company and the Subsidiaries know of
no basis for any such claim. The Company is not operated in such a manner as to
qualify as a passive foreign investment company, as defined in Section 1297 of
the U.S. Internal Revenue Code of 1986, as amended.
 
(aa)        Internal Accounting and Disclosure Controls. The Company maintains
internal control over financial reporting (as such term is defined in Rule
13a-15(f) under the 1934 Act) that is effective to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles, including that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the 1934 Act) that are reasonably
effective in ensuring that information required to be disclosed by the Company
in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. Neither the Company nor any of the Subsidiaries has received any
notice or correspondence from any accountant or other Person relating to any
potential material weakness or significant deficiency in any part of the
Company’s internal control over financial reporting.
 
 
14

--------------------------------------------------------------------------------

 


(bb)        Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any of the
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.
 
(cc)        Investment Company Status. The Company is not, and upon consummation
of the exchange and issuance of the Securities will not be, an “investment
company,” an affiliate of an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.
 
(dd)        Acknowledgement Regarding the Holder’s Trading Activity. It is
understood and acknowledged by the Company (i) that the Holder has not been
asked by the Company or any of the Subsidiaries to agree, nor has the Holder
agreed with the Company or any of the Subsidiaries, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term; (ii) that the Holder, and counter parties in
“derivative” transactions to which the Holder is a party, directly or
indirectly, presently may have a “short” position in the Common Shares which
were established prior to the Holder’s knowledge of the transactions
contemplated by the Exchange Documents, and (iii) that the Holder shall not be
deemed to have any affiliation with or control over any arm’s length counter
party in any “derivative” transaction. The Company further understands and
acknowledges that the Holder may engage in hedging and/or trading activities at
various times during the period that the Securities are outstanding and (b) such
hedging and/or trading activities, if any, can reduce the value of the existing
stockholders’ equity interest in the Company both at and after the time the
hedging and/or trading activities are being conducted. The Company acknowledges
that such aforementioned hedging and/or trading activities do not constitute a
breach of this Agreement or any other Exchange Document or any of the documents
executed in connection herewith or therewith.
 
 
15

--------------------------------------------------------------------------------

 
 
(ee)        Manipulation of Price. Neither the Company nor any of the
Subsidiaries has, and to their knowledge no Person acting on their behalf has,
(i) taken, directly or indirectly, any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of the Subsidiaries to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company or any of the Subsidiaries.
 
(ff)         U.S. Real Property Holding Corporation(gg)        .  Neither the
Company nor any of the Subsidiaries is or has ever been a U.S. real property
holding corporation within the meaning of Section 897 of the Internal Revenue
Code of 1986, as amended, and the Company and each Subsidiary shall so certify
upon the Holder’s request. The Common Shares do not derive, and have not at
any time during the previous five years derived, directly or indirectly more
than 50% of its fair market value from one or any combination of: (i) real
property situated in Canada, (ii) Canadian resource property and (iii) timber
resource properties (as such terms are defined for purposes of the Income Tax
Act (Canada)).
 
(hh)        Shell Company Status. The Company is not, and has never been, an
issuer identified in, or subject to, Rule 144(i).
 
(ii)          Transfer Taxes. On the Closing Date, any stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance of the Securities to be acquired by the Holder will
be, or will have been, fully paid or provided for by the Company, and all laws
imposing such taxes will be or will have been complied with.
 
(jj)          Bank Holding Company Act.  Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any equity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
(kk)        Disclosure. All disclosure provided to the Holder regarding the
Company and the Subsidiaries, their businesses and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on behalf of
the Company or any of the Subsidiaries is true and correct and does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Each press release
issued by the Company or any of the Subsidiaries during the twelve (12) months
preceding the date of this Agreement did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading.  No event
or circumstance has occurred or information exists with respect to the Company
which, under applicable law, rule or regulation, requires public disclosure at
or before the date hereof or announcement by the Company but which has not been
so publicly announced or disclosed.  The Company acknowledges and agrees that
the Holder is not making and has not made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 2.
 
 
16

--------------------------------------------------------------------------------

 
 
4.
COVENANTS.

 
(a)           Best Efforts. The Holder shall use its best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Section 6 of
this Agreement. The Company shall use its best efforts to timely satisfy each of
the conditions to be satisfied by it as provided in Section 7 of this Agreement.
 
(b)           Blue Sky.  If required by applicable law, the Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to, qualify the
Securities for issuance to the Holder at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Holder on or prior to the Closing
Date. The Company shall make all filings and reports relating to the offer and
issuance of the Securities required under applicable securities or “Blue Sky”
laws of the states of the United States following the Closing Date.
 
(c)           Listing.  To the extent required, the Company shall promptly
secure the listing of all of the Securities upon each national securities
exchange and automated quotation system, if any, upon or through which the
Common Shares are then listed or quoted (subject to official notice of
issuance). The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(c).
 
(d)           Fees. [For certain Holder: The Company shall reimburse the Holder
or its designee(s) for all costs and expenses incurred by it or its affiliates
in connection with the transactions contemplated by the Exchange Documents
(including, without limitation, all legal fees and disbursements in connection
therewith, documentation and implementation of the transactions contemplated by
the Exchange Documents and due diligence and regulatory filings in connection
therewith), which amount shall be paid by the Company by wire transfer of
immediately available funds at the Closing or upon termination of this Agreement
so long as such termination did not occur as a result of a material breach by
the Holder of any of its obligations hereunder (as the case may be).] The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or broker’s commissions (other than for Persons engaged
by the Holder) relating to or arising out of the transactions contemplated
hereby. The Company shall pay, and hold the Holder harmless against, any
liability, loss or expense (including, without limitation, reasonable attorneys’
fees and out-of-pocket expenses) arising in connection with any claim relating
to any such payment.
 
(e)           Pledge of Securities. Notwithstanding anything to the contrary
contained in Section 2(g), the Company acknowledges and agrees that the
Securities may be pledged by the Holder in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and if the Holder effects a pledge of
Securities it shall not be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Exchange Document. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by the Holder.
 
 
17

--------------------------------------------------------------------------------

 
 
(f)           Disclosure of Transactions and Other Material Information. The
Company shall, on or before 8:30 a.m., local Eastern time, on the first (1st)
Business Day after the date of this Agreement, issue a press release (the “Press
Release”) reasonably acceptable to the Holder disclosing all the material terms
of the transactions contemplated by the Exchange Documents. On or before 8:30
a.m., local Eastern Time, on the fourth (4th) Business Day following the date of
this Agreement, the Company shall file a Current Report on Form 8-K describing
all the material terms of the transactions contemplated by the Exchange
Documents in the form required by the 1934 Act and attaching all the material
Exchange Documents (including, without limitation, this Agreement and the form
of the Third Amended and Restated Registration Rights Agreement) (including all
attachments, the “8-K Filing”). From and after the issuance of the Press
Release, the Company shall have disclosed all material, nonpublic information
delivered to the Holder by the Company or any of the Subsidiaries, or any of
their respective officers, directors, employees or agents (if any) in connection
with the transactions contemplated by the Exchange Documents. If the Holder has,
or believes it has, received any material, nonpublic information regarding the
Company or any of its Subsidiaries in breach of the immediately preceding
sentence, the Holder shall provide the Company with written notice thereof in
which case the Company shall, within two (2) Business Days of the receipt of
such notice, if so requested by the Holder, make a public disclosure of all such
material, nonpublic information so provided.. Subject to the foregoing, neither
the Company, the Subsidiaries nor the Holder shall issue any press releases or
any other public statements with respect to the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of the Holder, to make any press release or other public disclosure
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and contemporaneously therewith and (ii) as is required by applicable law
and regulations (provided that in the case of clause (i) the Holder shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the Holder, the Company shall not (and shall cause each of the Subsidiaries to
not) disclose the name of the Holder in any filing, announcement, release or
otherwise unless required by applicable law or regulations.  In addition,
following the 8-K Filing, the Company shall not, and the Company shall cause
each of the Subsidiaries and each of its and their respective officers,
directors, employees and agents not to, provide the Holder with any material,
nonpublic information regarding the Company or any of the Subsidiaries without
the express prior written consent of the Holder; provided, however, that any
information provided to or otherwise known by designees of the Holder to the
Board (as hereinafter defined) shall not result in a breach of this sentence or
require any disclosure under this Section 4(f).
 
 
18

--------------------------------------------------------------------------------

 
 
(g)           Amendment and Interpretation of Transaction Agreement and 2008
Exchange Agreement. From and after the Closing, each of the Transaction
Agreement, the 2008 Exchange Agreement, the 2008 Exchange Documents, the 2009
Exchange Agreement, the Guaranties, the Security Agreement and the Security
Documents and all such other agreements between the Holder and the Company
(other than the agreements entered into in connection with this Agreement,
including the Third Amended and Restated Registration Rights Agreement), and
documents evidencing the rights of the Holder in effect immediately prior to the
execution of this Agreement, will be terminated and of no further force and
effect, and Holder will have no rights thereunder and the Company will have no
further obligations thereunder; provided, however, that  for the purposes of
this Agreement, the 2009 Exchange Agreement shall survive solely for the
purposes of defining the following terms, which terms shall have the meanings
given to them in such 2009 Exchange Agreement:  “Other 2008 Note Holders”,
“Other 2008 Notes”, “Other 2008 Exchange Agreements”, “Other Note Holders”,
“Other Notes”, “Other Exchange Agreements”, “2008 Exchange Documents”, “Other
2008 Exchange Documents”, “Other Exchange Documents”, “2008 Notes”, “2009
Notes”, and “2008 Exchange Agreements”.
 
(h)           Use of Proceeds.  Holder understands and acknowledges that the
proceeds from the sale of the Holder Purchased Shares will be used by the
Company as set forth on Schedule 4(h) hereto.
 
(i)           Rule 144. The Company expressly acknowledges and agrees that the
Holder Exchanged Shares have been validly offered and issued in reliance upon
the exemption from registration provided by Section 3(a)(9) of the 1933
Act.  The Company further expressly acknowledges and agrees that for purposes of
Rule 144(d) the Holder shall be deemed to have acquired each of the Holder
Exchanged Shares on August 3, 2007 and that the holding period for it may be
tacked onto the holding period of the Notes. The Company agrees that it shall
not (and shall cause each of its officers, directors, employees and agents to
not) take any action or omit to take any action inconsistent with the
foregoing.  The Company further agrees to take all actions necessary (including,
without limitation, the issuance by its legal counsel of any necessary legal
opinions) to issue to the Holder Common Shares with respect to the Holder
Exchanged Shares that (subject to the Company being compliant with Section
144(c)(1) only if the Holder becomes an affiliate of the Company after the date
hereof) are immediately freely tradable without restriction and not containing
any restrictive legend, all without the need for any action by the Holder.
 
(j)           Resignation and Appointment of Directors.  The Company hereby
agrees to use its best efforts to cause, (i) concurrently with the Closing, Tom
Danis and Mitch Tuchman to sequentially resign as directors from the Board of
Directors of the Company (the “Board”), and (ii) immediately following each of
their respective resignations, the remaining directors to sequentially appoint
John Long, Jeffrey Moss, Biju Kulathakal and Denis Sutton as directors to the
Board.  Immediately following such resignations and re-appointments, the Company
shall use its best efforts to cause Mike Gerrior and Mike Mullarkey to resign as
a director from the Board.  For the avoidance of doubt, Tom Danis, Mitch
Tuchman, Mike Gerrior and Mike Mullarkey will be entitled to receive all accrued
but unpaid director fees (which such director fees shall not exceed $3,000.00
per month) (collectively, the “Accrued Directors’ Fees”).  Such Accrued
Directors’ Fees shall be paid by the Company by wire transfer of immediately
available funds at the Closing.  The Company agrees to use its best efforts to
cause, immediately following the appointment of John, Long, Jeffrey Moss, Biju
Kulathakal and Denis Sutton to the Board, for John Long to be elected as
Chairman of the Board.
 
 
19

--------------------------------------------------------------------------------

 
 
(k)           Certain Rights of the Holders.  In the event the transactions
contemplated hereunder are invalidated for any reason, then (i) the transactions
contemplated by this Agreement shall be for all purposes and in all respects
rescinded, (ii) the Company shall refund the Purchase Price, without interest,
and reissue the Notes with accrued interest thereon, (iii) the security
interests and the secured position of the Notes shall be for all purposes
reinstated and restored, and (iv) the Company will execute all such documents as
are necessary to accomplish the foregoing, which documents shall be made on
substantially the same terms as the Security Documents, the Notes, the
Guaranties and all such other documents evidencing the rights of the Holder in
effect immediately prior to the execution of this Agreement.
 
5.
TRANSFER AGENT INSTRUCTIONS; LEGEND

 
(a)          Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent and any subsequent transfer agent in the form
reasonably acceptable to the Holder (the “Irrevocable Transfer Agent
Instructions”) to (i) credit shares free of restrictions and legends to the
applicable balance accounts at The Depository Trust Company (“DTC”) with respect
to the Holder Exchanged Shares, registered in the name of the Holder or its
respective nominee(s), and (ii) issue certificates to the Holder with the
restrictive legend set forth in Section 5(b) below with respect to the Holder
Purchased Shares, registered in the name of the Holder or its respective
nominee(s). The Company represents and warrants that no instruction other than
the Irrevocable Transfer Agent Instructions referred to in this Section 5(a),
and stop transfer instructions to give effect to Section 2(g) hereof, will be
given by the Company to its transfer agent with respect to the Securities, and
that, except as restricted by law, including the federal securities laws, the
Securities shall otherwise be freely transferable on the books and records of
the Company, to the extent provided in this Agreement and the other Exchange
Documents. If the Holder effects a sale, assignment or transfer of the
Securities in accordance with Section 2(g) hereof, the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by the Holder to effect such sale,
transfer or assignment. In the event that such sale, assignment or transfer
involves Common Shares sold, assigned or transferred pursuant to an effective
registration statement or in compliance with Rule 144, the transfer agent shall
issue such shares to the Holder, assignee or transferee (as the case may be)
without any restrictive legend in accordance with Section 5(b) below. The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5(a) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(a), that the Holder shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required. The Company shall cause its counsel to issue the legal
opinion referred to in the Irrevocable Transfer Agent Instructions to the
Company’s transfer agent on the earlier of each Effective Date (as defined in
the Third Amended and Restated Registration Rights Agreement) or the date on
which the Securities are eligible to be sold pursuant to Rule 144. Any fees
(with respect to the transfer agent, counsel to the Company or otherwise)
associated with the issuance of such opinion or the removal of any legends on
any of the Securities shall be borne by the Company.
 
 
20

--------------------------------------------------------------------------------

 
 
(b)          Legends. The Holder understands that the certificates or other
instruments representing the Holder Purchased Shares shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):
 
THE COMMON SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. SUCH COMMON SHARES MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR (B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144
OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE COMMON SHARES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE COMMON SHARES.
 
(c)          Removal of Legends. Certificates evidencing the Holder Purchased
Shares shall not be required to contain the legend set forth in Section 5(b)
above or any restrictive or other legend (i) while a registration statement
(including a Registration Statement) covering the resale of such Common Shares
is effective under the 1933 Act, (ii) following any sale of such Common Shares
pursuant to Rule 144 (assuming that the transferor is not an affiliate of the
Company), (iii) if such Common Shares are eligible to be sold, assigned or
transferred under Rule 144(b)(1) (provided that the Holder provides the Company
with reasonable assurances that such Common Shares are eligible for sale,
assignment or transfer under Rule 144(b)(1), which shall not include an opinion
of counsel), (iv) in connection with a sale, assignment or other transfer (other
than under Rule 144) provided the Holder provides the Company with an opinion of
counsel to the Holder, in a generally acceptable form, to the effect that such
sale, assignment or transfer of such Common Shares may be made without
registration under the applicable requirements of the 1933 Act or (v) if such
legend is not required under applicable requirements of the 1933 Act (including,
without limitation, controlling judicial interpretations and pronouncements
issued by the SEC). If a legend is not required pursuant to the foregoing, the
Company shall no later than three (3) Business Days following the delivery by
the Holder to the Company or the transfer agent (with notice to the Company) of
a legended certificate representing such Common Shares (endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer, if applicable), together with any other
deliveries from the Holder as may be required above in this Section 5(c) deliver
(or cause to be delivered to) the Holder a certificate representing such Common
Shares that is free from all restrictive and other legends (the date by which
such certificate is required to be delivered to the Holder pursuant to the
foregoing is referred to herein as the “Required Delivery Date”).
 
 
21

--------------------------------------------------------------------------------

 
 
(d)          Failure to Timely Deliver; Buy-In. If the Company fails to use its
best efforts to issue and deliver (or cause to be delivered) to the Holder
within two (2) Business Days following the Required Delivery Date a certificate
representing the Securities required to be so delivered by the Company to the
Holder that is free from all restrictive and other legends or credit the balance
account of the Holder’s or the Holder’s nominee with DTC within two (2) Business
Days following the Required Delivery Date with such number of Common Shares
required to be so delivered by the Company, then, in addition to all other
remedies available to the Holder, the Company shall pay in cash to the Holder on
each day after such second (2nd) Business Day following the Required Delivery
Date that such issuance or credit is not timely effected an amount equal to 0.5%
of the aggregate principal amount of the Notes exchanged hereunder. In addition
to the foregoing, if the Company fails to so properly deliver such unlegended
certificates or so properly credit the balance account of the Holder’s or the
Holder’s nominee with DTC by the Required Delivery Date, and if on or after the
Required Delivery Date the Holder purchases (in an open market transaction or
otherwise) Common Shares to deliver in satisfaction of a sale by the Holder of
Securities that the Holder anticipated receiving from the Company without any
restrictive legend, then, in addition to all other remedies available to the
Holder, the Company shall, within three (3) Business Days after the Holder’s
request and in the Holder’s sole discretion, either (i) pay cash to the Holder
in an amount equal to the Holder’s total purchase price (including brokerage
commissions, if any) for the Common Shares so purchased (the “Buy-In Price”), at
which point the Company’s obligation to deliver such certificate or credit the
Holder’s balance account shall terminate and such shares shall be cancelled, or
(ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates or credit the Holder’s DTC account representing such number of
Common Shares that would have been issued if the Company timely complied with
its obligations hereunder and pay cash to the Holder in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
Common Shares that the Company was required to deliver to the Holder by the
Required Delivery Date times (B) the closing sale price of the Common Shares on
the Business Day immediately preceding the Required Delivery Date.
 
6.
CONDITIONS TO OBLIGATIONS OF THE COMPANY.

 
(a)          The obligation of the Company hereunder to exchange and issue the
Holder Exchanged Shares and to issue and sell the Holder Purchased Shares to the
Holder at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing the Holder with prior written notice thereof:
 
(i)          The Holder shall have executed each of the Exchange Documents to
which it is a party and delivered the same to the Company.
 
(ii)         The Holder shall have delivered to the Company its Notes and such
other documents that are reasonably necessary to terminate the Guaranties, the
Security Agreement, the Security Documents and any other security interest that
the Holders have in the assets of the Company and, if necessary, as determined
by the Company, to terminate the Transaction Agreement, the 2008 Exchange
Agreement, the 2008 Exchange Documents and the 2009 Exchange Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
(iii)         The Holder shall have delivered to the Company the Purchase Price
as contemplated by and in accordance with the provisions of Section (1)(d)(ii).
 
(iv)        The representations and warranties of the Holder shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date), and the Holder shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Holder at or
prior to the Closing Date.
 
7.
CONDITIONS TO OBLIGATIONS OF THE HOLDER.

 
(a)          The obligation of the Holder hereunder to exchange its Notes and to
purchase the Holder Purchased Shares at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Holder’s sole benefit and
may be waived by the Holder at any time in its sole discretion by providing the
Company with prior written notice thereof:
 
(i)          The Company shall have duly executed and delivered to the Holder
each of the Exchange Documents to which it is a party.
 
(ii)         The Holder shall have received the opinion of Cozen O’Connor, the
Company’s outside U.S. counsel, and Perley-Robertson, Hill & McDougall LLP, the
Company’s Canadian counsel, in each case dated as of the Closing Date, in forms
reasonably acceptable to the Holder.
 
(iii)         The Company shall have delivered to the Holder a copy of the
Irrevocable Transfer Agent Instructions, in form reasonably acceptable to the
Holder, which instructions shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.
 
(iv)         The Company shall have delivered to the Holder a certificate
evidencing the formation and good standing of the Company issued by the
Secretary of State (or equivalent) of the Company’s jurisdiction of formation as
of a date within ten (10) days of the Closing Date.
 
(v)         The Company shall have delivered to the Holder a certificate, in
form reasonably acceptable to the Holder, executed by the Secretary of the
Company and dated as of the Closing Date, as to (i) the resolutions consistent
with Section 3(b) as adopted by the Company’s board of directors in a form
reasonably acceptable to the Holder, (ii) the Articles of Incorporation or its
other constituent documents (as the case may be) and (iii) the Bylaws or its
bylaws (as the case may be), each as in effect at the Closing.
 
(vi)        Each and every representation and warranty of the Company shall be
true and correct as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such date) and the Company
shall have (and the Company shall have caused each Subsidiary to have)
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required to be performed, satisfied or complied with
by the Company or such Subsidiary (as the case may be) at or prior to the
Closing Date. The Holder shall have received a certificate, executed by the
Chief Executive Officer of the Company, dated as of the Closing Date, to the
foregoing effect, in form reasonably acceptable to the Holder.
 
 
23

--------------------------------------------------------------------------------

 
 
(vii)        The Company shall have delivered to the Holder a letter from the
Company’s transfer agent certifying the number of Common Shares outstanding on
the Closing Date immediately prior to the Closing.
 
(viii)       The Common Shares (I) shall be designated for quotation or listed
on the Principal Market and (II) shall not have been suspended, as of the
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market.
 
(ix)        The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the issuance of the
Securities, including without limitation, those required by the Principal
Market.
 
(x)         No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Exchange Documents.
 
(xi)        Since the date of execution of this Agreement, no event or series of
events shall have occurred that reasonably would have or result in a Material
Adverse Effect.
 
(xii)        Each of the Other 2009 Note Holders shall have (i) executed the
Other 2010 Exchange Agreements (as defined below), which agreements shall
include the same terms and conditions as this Agreement, (ii) satisfied or
waived all conditions to the closings contemplated by such agreements and
(iii) surrendered their Other 2009 Notes being exchanged at their respective
closings.
 
(xiii)       The Company shall not have voluntarily filed any bankruptcy or
insolvency petition prior to or on the effective date of this Agreement, and the
Company is not otherwise the subject of any bankruptcy or insolvency proceeding
as of the effective date of this Agreement.
 
(xiv)      Concurrently with the Closing of this Agreement and each of the Other
2010 Exchange Agreements, the transactions contemplated under that certain term
sheet dated July 16, 2010 between the Company and Yardley Capital Advisors, LLC
shall have been consummated on the terms set forth therein and on all other
terms satisfactory to the Holder.
 
(xv)        Each of Tom Danis and Mitch Tuchman shall have delivered to the
Holder a letter evidencing his resignation as a director from the Board,
effective upon Closing and Mike Gerrior and Mike Mullarkey shall have delivered
to the Holder a letter evidencing his resignation as a director from the Board,
effective immediately following the appointment of the new directors set forth
in Section 4(j) above.
 
 
24

--------------------------------------------------------------------------------

 
 
(xvi)       The Company shall have executed the Third Amended and Restated
Registration Rights Agreement in the form attached hereto as Exhibit A.
 
(xvii)      The Company shall have delivered to the Holder such other documents
relating to the transactions contemplated by this Agreement as the Holder or its
counsel may reasonably request.
 
8.
TERMINATION.

 
In the event that the Closing shall not have occurred on or before twenty (20)
days from the date hereof, then either the Holder or the Company shall have the
right to terminate its obligations under this Agreement at any time on or after
the close of business on such date without liability of such party to any other
party; provided, however, the right to terminate this Agreement under this
Section 8 shall not be available to either party if the failure of the
transactions contemplated by this Agreement to have been consummated by such
date is the result of such party’s breach of this Agreement, provided further
that no such termination shall affect any obligation of the Company under
Section 4(d) of this Agreement. Nothing contained in this Section 8 shall be
deemed to release any party from any liability for any breach by such party of
the terms and provisions of this Agreement or the other Exchange Documents or to
impair the right of any party to compel specific performance by any other party
of its obligations under this Agreement or the other Exchange Documents.
 
9.
MISCELLANEOUS.

 
(a)           Governing Law; Jurisdiction; Jury Trial. The parties hereby agree
that pursuant to 735 Illinois Compiled Statutes 105/5-5 they have chosen that
all questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Chicago, Illinois, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
25

--------------------------------------------------------------------------------

 
 
(b)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
 
(c)          Headings; Gender. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.” The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.  For purposes of this Agreement for the
Holder’s benefit, the word “state” or “states” includes any “province” or
“provinces” in Canada and the concept of “law, rules or regulations” includes
laws, rules and regulations under applicable law, rules and regulations in
Canada.
 
(d)          Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction. Notwithstanding anything to the contrary
contained in this Agreement or any other Exchange Document (and without
implication that the following is required or applicable), it is the intention
of the parties that in no event shall amounts and value paid by the Company or
payable to or received by the Holder, under the Exchange Documents, including
without limitation, any amounts that would be characterized as “interest” under
applicable law (including, without limitation, any applicable Canadian or
Ontario law), exceed amounts permitted under any such applicable law.
Accordingly, if any obligation to pay, payment made to the Holder, or collection
by the Holder pursuant the Exchange Documents is finally judicially determined
to be contrary to any such applicable law, such obligation to pay, payment or
collection shall be deemed to have been made by mutual mistake of the Holder and
the Company and such amount shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by the applicable law. Such adjustment shall
be effected, to the extent necessary, by reducing or refunding, at the option of
the Holder, the amount of interest or any other amounts which would constitute
unlawful amounts required to be paid or actually paid to the Holder under the
Exchange Documents. For greater certainty, to the extent that any interest,
charges, fees, expenses or other amounts required to be paid to or received by
the Holder under any of the Exchange Documents or related thereto are held to be
within the meaning of “interest” or another applicable term to otherwise be
violative of applicable law, such amounts shall be pro-rated over the period of
time to which they relate.
 
(e)          Entire Agreement; Amendments. This Agreement, the other Exchange
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Holder, the Company, their affiliates and Persons
acting on their behalf with respect to the matters contained herein and therein
including all agreements the Holder has entered into with the Company or any of
its Subsidiaries prior to the date hereof, and (this Agreement, the Other 2010
Exchange Documents (as defined below), the schedules and exhibits attached
hereto and thereto and the instruments referenced herein and therein contain the
entire understanding of the parties with respect to the matters covered herein
and therein and, except as specifically set forth herein or therein, neither the
Company nor the Holder makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended or waived other than by an instrument in writing signed by the Company
and the Holder, provided that any party may give a waiver in writing as to
itself. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Other 2010
Exchange Documents unless the same consideration also is offered to the Holder.
The Company has not, directly or indirectly, made any agreements with any other
Person relating to the terms or conditions of the transactions contemplated by
the Other 2010 Exchange Documents which differs in any respect from the terms
and conditions set forth in the Exchange Documents. Without limiting the
foregoing, the Company confirms that the Holder has not made any commitment or
promise or has any other obligation to provide any financing to the Company, any
Subsidiary or otherwise.
 
 
26

--------------------------------------------------------------------------------

 
 
(f)           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:
 
If to the Company:
 
Workstream Inc.
485 N. Keller Road, Suite 500
Maitland, Florida 32751
Telephone:  (407) 475-5500
Facsimile:  (407) 475-5517
Attention:  CEO


With a copy (for informational purposes only) to:
 
Cozen O’Connor
1900 Market Street
Philadelphia, Pennsylvania 19103
Telephone:  (215) 665-4141
Facsimile:  (215) 665-2013
Attention:  Michael J. Heller, Esquire
 
 
27

--------------------------------------------------------------------------------

 
 
If to the Holder:
 
_________________________
_________________________
_________________________
_________________________
Telephone: _______________
Facsimile: ________________
Attention: ________________


 
With a copy (for informational purposes only) to:
 
_________________________
_________________________
_________________________
_________________________
Telephone: _______________
Facsimile: ________________
Attention: ________________
 
 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
 
(g)           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Securities. The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Holder.  The Holder may assign some or all of its rights
hereunder in connection with transfer of any of its Securities without the
consent of the Company, in which event such assignee shall be deemed to be a
Holder hereunder with respect to such assigned rights.
 
(h)           No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than the Indemnitees referred to in Section 9(k).
 
(i)           Survival. Unless this Agreement is terminated pursuant to Section
8 in accordance with the terms thereof, the representations, warranties,
agreements and covenants shall survive the Closing but only for a period of
eighteen (18) months following the Closing and thereafter shall expire and have
no further force and effect.
 
 
28

--------------------------------------------------------------------------------

 
 
(j)           Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(k)           Indemnification. In consideration of the Holder’s execution and
delivery of the Exchange Documents to which it is a party and acquiring the
Securities thereunder and in addition to all of the Company’s other obligations
under the Exchange Documents, the Company shall defend, protect, indemnify and
hold harmless the Holder and each affiliate of the Holder that holds any
Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in any of the Exchange Documents,
(b) any breach of any covenant, agreement or obligation of the Company contained
in any of the Exchange Documents or (c) any cause of action, suit or claim
brought or made against such Indemnitee by a third party (including for these
purposes a derivative action brought on behalf of the Company) and arising out
of or resulting from (i) the execution, delivery, performance or enforcement of
any of the Exchange Documents, (ii) any disclosure properly made by the Holder
pursuant to Section 4(f) or (iii) the status of the Holder or holder of the
Securities as an investor in the Company pursuant to the transactions
contemplated by the Exchange Documents, except, with respect to clause (c) above
only, to the extent (but only to the extent) such Indemnified Liability arises
from the Holder’s gross negligence or willful misconduct. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.
Except as otherwise set forth herein, the mechanics and procedures with respect
to the rights and obligations under this Section 9(k) shall be the same as those
set forth in Section 6 of the Third Amended and Restated Registration Rights
Agreement.
 
(l)           No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
(m)         Remedies.  The Holder and each affiliate of the Holder that holds
any Securities shall have all rights and remedies set forth in the Exchange
Documents and all rights and remedies which such holders have been granted at
any time under any other agreement or contract and all of the rights which such
holders have under any law. Any Person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its or their obligations under any of the
Exchange Documents, any remedy at law may prove to be inadequate relief to the
Holder. The Company therefore agrees that the Holder shall be entitled to seek
specific performance and/or temporary, preliminary and permanent injunctive or
other equitable relief from any court of competent jurisdiction in any such case
without the necessity of proving damages and without posting a bond or other
security.
 
 
29

--------------------------------------------------------------------------------

 
 
(n)          Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Exchange
Documents, whenever the Holder exercises a right, election, demand or option
under an Exchange Document and the Company does not timely perform its related
obligations within the periods therein provided, then the Holder may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
(o)          Payment Set Aside. To the extent that the Company makes a payment
or payments to the Holder hereunder or pursuant to any of the other Exchange
Documents or the Holder enforces or exercises its rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred. Unless otherwise expressly indicated, all dollar
amounts referred to in this Agreement and the other Exchange Documents are in
United States Dollars (“US Dollars”), and all amounts owing under this Agreement
and all other Transaction Documents shall be paid in US Dollars. All amounts
denominated in other currencies shall be converted in the US Dollar equivalent
amount in accordance with the Exchange Rate on the date of calculation.
“Exchange Rate” means, in relation to any amount of currency to be converted
into US Dollars pursuant to this Agreement, the US Dollar exchange rate as
published in the Wall Street Journal on the relevant date of calculation.
 
 
30

--------------------------------------------------------------------------------

 
 
(p)          Independent Nature of the Holder’s Obligations and Rights.  The
obligations of the Holder under the Exchange Documents are several and not joint
with the obligations of any Other 2009 Note Holder under the Other 2010 Exchange
Documents, and the Holder shall not be responsible in any way for the
performance of the obligations of any Other 2009 Note Holders under any Other
2010 Exchange Documents. Nothing contained herein or in any other Exchange
Document, and no action taken by the Holder pursuant hereto or any Other 2009
Note Holder pursuant to any Other 2010 Exchange Documents, shall be deemed to
constitute the Holder or any Other 2009 Note Holder as, and the Company
acknowledges that the Holder and the Other 2009 Note Holders do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Holder and any Other 2009 Note
Holder are in any way acting in concert or as a group or entity with respect to
such obligations or the transactions contemplated by the Exchange Documents, the
Other 2010 Exchange Documents or any matters, and the Company acknowledges that
the Holder and the Other 2009 Note Holders are not acting in concert or as a
group or entity, and the Company shall not assert any such claim, with respect
to such obligations or the transactions contemplated by the Exchange Documents
and the Other 2010 Exchange Documents. The decision of the Holder to acquire the
Securities pursuant to the Exchange Documents has been made by the Holder
independently of any Other 2009 Note Holder. The Holder acknowledges that no
Other 2009 Note Holder has acted as agent for the Holder in connection with the
Holder making its exchange and purchase hereunder and that no Other 2009 Note
Holder will be acting as agent of the Holder in connection with monitoring the
Holder’s Securities or enforcing its rights under the Exchange Documents. The
Company and the Holder confirm that the Holder has independently participated
with the Company in the negotiation of the transaction contemplated hereby with
the advice of its own counsel and advisors. The Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any of the other Exchange
Documents, and it shall not be necessary for any Other 2009 Note Holder to be
joined as an additional party in any proceeding for such purpose. To the extent
that any of the Other 2009 Note Holders and the Company enter into the same or
similar documents, all such matters are solely in the control of the Company,
not the action or decision of the Holder, and would be solely for the
convenience of the Company and not because it was required or requested to do so
by the Holder or any Other 2009 Note Holder. For clarification purposes only and
without implication that the contrary would otherwise be true, the transactions
contemplated by the Exchange Documents include only the transaction between the
Company and the Holder and do not include any other transaction between the
Company and any Other 2009 Note Holder.  For purposes of this agreement, the
listed terms shall mean the following: (A) “2010 Exchange Agreements” means,
collectively, the separate exchange and share purchase agreements, each dated as
of the date hereof, entered into between the Company and each of the Other 2009
Note Holders; (B) “Other 2009 Note Holders” means, collectively, the holders
(other than the Holder) of Other 2009 Notes; (C) “Other 2009 Notes” means,
collectively, the (i) the senior secured non-convertible notes of the Company
and (ii) senior secured convertible notes of the Company, in each case, issued
pursuant to the Other 2009 Exchange Agreements, (D) “Other 2009 Exchange
Agreements” means the separate exchange agreements, each dated as of December
11, 2009, entered into between the Company and each of the Other 2009 Note
Holders, as may be amended from time to time; and (E) “Other 2010 Exchange
Documents” means, collectively, the 2010 Exchange Agreements and all other
agreements, documents and instruments executed and delivered in connection with
the transactions contemplated thereby, as may be amended from time to time.
 
 
31

--------------------------------------------------------------------------------

 
 
(q)          Delivery of Securities. Notwithstanding anything contained in this
Agreement or any other Exchange Document to the contrary, unless otherwise
directed in writing by the Holder or if being credited to the applicable balance
accounts at DTC, the Company shall, and shall cause its agents and
representatives to, deliver all of the Holder’s securities acquired pursuant to
this Agreement to the address for delivery of securities set forth on the
Holder’s signature page to this Agreement, and copies of the certificates
representing such securities shall be sent to the Holder to the address of the
Holder as set forth on the Holder’s signature page to this Agreement.
 
(r)           Most Favored Nation. The Company hereby represents and warrants as
of the date hereof and covenants and agrees from and after the date hereof that
none of the terms offered to any Person with respect to any amendment or waiver
(each an “Amendment”) relating to the terms, conditions and transactions
contemplated by any Exchange Document or any Other 2010 Exchange Documents is or
will be more favorable to such Person than those of the Holder, and, if they are
or become more favorable to any other Person, this Agreement and the other
Exchange Documents shall be, without any further action by the Holder or the
Company, deemed amended and modified in an economically and legally equivalent
manner such that the Holder shall receive the benefit of the more favorable
terms contained in such Amendment.  Notwithstanding the foregoing, the Company
agrees, at its expense, to take such other actions (such as entering into
amendments to the Exchange Documents and the Transaction Documents) as the
Holder may reasonably request to further effectuate the foregoing.
Notwithstanding the foregoing, the foregoing provisions shall not apply to any
settlement with any Person that arises from or is entered into in connection
with the settlement or disposition of a dispute with or claim by such Person.
 
[signature pages follow]
 
 
32

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 


COMPANY:
 
WORKSTREAM INC.
By:
Name: __________________
Title:  __________________



 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 



 
HOLDER:
 
 
[HOLDER]
By:
Name: __________________
Title:  __________________



 
ADDRESS FOR DELIVERY OF SECURITIES:
 
_________________________
_________________________
_________________________
Attention:_________________




 
 

--------------------------------------------------------------------------------

 


Exhibit A




Third Amended and Restated Registration Rights Agreement





 


SK 02921 0013 1124105
